Citation Nr: 9933872	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder due to asbestos exposure in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the veteran's claim for 
service connection for a chronic respiratory disorder due to 
asbestos exposure in service.  The veteran filed a timely 
appeal to this adverse determination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran does not have a current diagnosis of a 
pulmonary disorder. 

3.  The veteran's current sinus disorder is not related to 
claimed asbestos exposure in service.


CONCLUSION OF LAW

The veteran's sinus disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
service connection claim is plausible or capable of 
substantiation and is thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  In determining 
whether an appellant is entitled to service connection for a 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The veteran claims that he currently suffers from a 
respiratory disorder, manifested by shortness of breath and 
chronic sinus problems, as a result of asbestos exposure 
while serving on several Naval ships in 1969 and 1970.  In 
particular, he attributes his problems to his exposure to 
excessive amounts of asbestos, firebrick dust, carbon, and 
firebox refractory in September, October and November 1970, 
when he worked decommissioning the U.S.S. Walke.  

Evidence relevant to the veteran's service connection claim 
includes his service medical records, which indicate a single 
complaint of left-sided chest pain in October 1970.  On 
examination, an ears, nose and throat (ENT) examination was 
negative, and his lungs were clear.  The examiner diagnosed 
chest pain of unknown etiology, and recommended further 
testing, including a chest x-ray.  A subsequent record 
indicates that the results of this x-ray, conducted in 
December 1970, were within normal limits.  The veteran's 
December 1970 separation examination did not note any 
respiratory disorders, and listed his sinuses, lungs and 
chest all as "normal."

Relevant post-service evidence includes treatment records 
from Thomas J. Benda, Jr., a physician at Dubuque 
Otolaryngology Head & Neck Surgery, P.C., a private health 
care facility.  These notes indicate several diagnoses of 
chronic sinusitis, allergic rhinitis, and a deviated nasal 
septum.  Of particular note is a treatment record dated in 
October 1997.  At that time, Dr. Benda noted that the veteran 
"had a long history of exposure to asbestos many years ago 
in the service."  Following an examination, Dr. Benda noted 
that a computed tomography (CT) scan had shown a severe 
rightward septal deviation and definite hypertrophy of the 
turbinates on the left.  He then opined that he did not feel 
that the veteran's exposure to asbestos caused his septal 
deviation, but that "it could have caused hypertrophy of the 
mucosa of the turbinates."

In September 1997, the veteran underwent a VA respiratory 
disorders examination.  At that time, the veteran reported 
that he was involved in decommissioning a ship during the 
1969-1970 timeframe, at which time he was exposed to asbestos 
packing.  His current complaints included shortness of breath 
after climbing two flights of stairs or walking several 
blocks within five minutes.  He also complained of chronic 
nasal congestion, post nasal drip and occasional sputum 
production, and noted that he had been allergy tested and was 
found positive for dust mites allergy. 

On examination, the veteran's lungs were found to be clear to 
ausculation, and a cardiac examination was within normal 
limits.  There was no tenderness to percussion over the 
sinuses.  Chest x-rays were "unremarkable," and the results 
of pulmonary function testing (PFT) were also normal, with no 
significant changes following bronchodilation.  The examiner 
rendered diagnoses of possible asbestos exposure in the past 
without evidence of significant pulmonary disease at this 
time, and chronic sinusitis with a history of dust mite 
allergies.  The examiner commented that these conditions were 
not disabling at that time, and that the veteran's allergies 
did not appear to be service connected.

In November 1998, the RO requested a medical opinion from an 
ENT specialist.  Specifically, this specialist was requested 
to review the evidence on file, including the veteran's 
service medical records, and offer an opinion as to whether 
it was at least as likely as not that the veteran had a 
chronic sinus disability which was due to asbestos exposure.

In a December 1998 response, an ENT specialist stated that a 
"[r]eview of all possible literature available on medline 
since 1960 does not support a causal relationship between 
asbestos exposure and chronic sinusitis."

A review of the record reveals no evidence that the veteran 
suffers from a current lung disorder.  On the contrary, 
recent VA clinical and PFT testing showed normal findings.  
However, it is clear that the veteran currently suffers from 
sinus problems, most recently diagnosed as chronic sinusitis.  
The only remaining issue, then, is whether this sinusitis is 
etiologically related to asbestos exposure in service, as 
claimed by the veteran.  Although the veteran has provided no 
direct evidence of asbestos exposure in service, the Board 
finds that his reports of such exposure are certainly 
plausible, given the nature of his jobs in service, and thus 
the Board shall assume such exposure for purposes of this 
discussion.  

In reviewing the evidence, the Board acknowledges the 
statement by Dr. Benda that the veteran's exposure to 
asbestos "could have" caused hypertrophy of the mucosa of 
the turbinates.  However, for several reasons, the Board 
finds that the October 1997 statement by Dr. Benda is less 
persuasive than the opinions rendered by the VA examiner in 
September 1997 and the VA ENT specialist in December 1998.  

First, the Dr. Bender stated only that asbestos "could 
have" caused hypertrophy of the mucosa of the turbinates, 
not that it did cause it.  In this regard, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(known as the United Stated Court of Veterans Appeals prior 
to March 1, 1999) (Court) has held that where a physician is 
unable to provide a definite causal connection, the opinion 
on that issue constitutes "what may be characterized as 
'non-evidence.'"  See Perman v. Brown, 5 Vet.App. 237, 241 
(1993), citing Sklar v. Brown, 5 Vet.App. 140, 145-46 (1993), 
Kates v. Brown, 5 Vet.App. 93, 95 (1993), and Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-611 (1992); see also Dyess v. 
Derwinski, 1 Vet.App. 448, 453-54 (1991).

By contrast, the VA examiner who performed the September 1997 
examination opined that "the veteran's allergies do not 
appear to be service connected."  While not definitive, this 
statement is clearly more certain in nature than Dr. Benda's 
statement of a mere possibility of causation.  Similarly, the 
ENT specialist who rendered the December 1998 opinion stated 
that the medical literature "does not support" a causal 
relationship between asbestos exposure and chronic sinusitis, 
which is quite definitive in nature.

Second, Dr. Benda did not offer any support for his 
statement.  By contrast, the ENT specialist noted that he had 
rendered his opinion after a thorough review of all relevant 
medical literature on the subject, spanning a period of three 
decades.

Finally, Dr. Benda's opinion referred only to his finding of 
hypertrophy of the mucosa of the turbinates, one of several 
findings, rather than the veteran's overall sinusitis 
disorder.  In that regard, the Board notes that, based on the 
available medical evidence, the veteran's sinus disorder 
appears to be rather complex, involving complaints of nasal 
congestion, post nasal drip, sputum production, shortness of 
breath, and a cough.  Furthermore, Dr. Bender also noted that 
the veteran suffered from a deviated septum, which he did not 
believe was related to asbestos exposure.  By contrast, the 
VA examiner and the VA ENT specialist both spoke more 
generally about the veteran's overall "chronic sinusitis" 
disorder.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a chronic respiratory disorder due 
to asbestos exposure in service.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
ORDER

Service connection for a chronic respiratory disorder due to 
asbestos exposure in service is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

